Citation Nr: 1760940	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-31 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purposes of entitlement to VA death benefits.


REPRESENTATION

Appellant, G.R., represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

G.R.


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to September 1960 and from April 1961 to May 1979.  He died in January 1990.  In a December 1993 RO decision, S.R. was determined to be the Veteran's surviving spouse for the purposes of entitlement to VA death benefits.  S.R. died in February 2004.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2014 decision.  The decision was in the form of a letter from the Agency of Original Jurisdiction (AOJ) to appellant A.R., which determined that A.R. was not the Veteran's surviving spouse for the purposes of VA death benefits.  A.R. filed a timely notice of disagreement.  After the AOJ continued to deny the claim in a statement of the case (SOC) issued in July 2014, the second appellant, G.R., expressed her intention to intervene in this matter.  

In February 2017, the Board remanded this matter with instructions to schedule a hearing, which had been requested by G.R.  G.R. testified at a videoconference hearing before the undersigned in September 2017.  A.R. did not attend the hearing and, at the time, it was unclear to the undersigned whether or not she had been notified.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons below, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Because both A.R. and G.R. seek recognition as the surviving spouse of the deceased Veteran, the decision to grant the benefit sought by one of the appellants would result in the denial of the benefit sought by the other.  For this reason, before remanding this appeal for a hearing in September 2017, the Board recognized that this is a "simultaneously contested claim" as defined in 38 C.F.R. § 20.3(p) (2017).   

Special hearing and notice procedures apply to simultaneously contested claims.  Moreover, in its remand orders, the Board instructed the AOJ to "notify both A.R. and G.R. of the date, time, and location of the hearing.  In doing so, provide notification to both parties of the provisions of 38 C.F.R. § 20.713, including with regard to procedures for requesting a change in hearing date in a contested claim.  Ensure that all notice is sent to the correct address of record for each party."

Only G.R. appeared to testify at the September 2017 videoconference hearing.  Having reviewed the record, it appears that only one notice letter was mailed, which was addressed to the deceased Veteran, whose most recent address is the same as the address most recently provided by G.R.  There is no indication that A.R. was ever notified of date and time of the hearing.  

The Board has a duty to enforce compliance with its prior remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Moreover, the procedures applicable to simultaneously contested claims require that all "interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiation of an appeal, as well as hearing and representation rights."  38 C.F.R. § 19.100 (2017).
Having reviewed the record the Board cannot find that the AOJ complied with its prior remand orders or with the hearing procedures applicable to simultaneously contested claims.  

Neither 38 U.S.C.A. § 7105A (West 2014) ("Simultaneously contested claims") 38 C.F.R. § 20.713, nor the regulations in subpart E ("Simultaneously Contested Claims") of part 19 of title 38 of the Code of Federal Regulations, nor the relevant provisions of VA ADJUDICATION PROCEDURES MANUAL (M21-1), pt. III, subpt. vi., ch. 6, § C.6 ("Handling Appeals of a Decision on a Contested Claim"), specifically describe the appropriate remedy when, in violation of 38 C.F.R. § 20.713(a), a hearing proceeds in the appeal of a decision in a simultaneously contested claim without notice to another claimant who had the right to participate.

The Board finds that, under these circumstances, the AOJ must provide A.G. with a copy of the September 2017 hearing transcript.  To vindicate her right to participate in a hearing, A.G. must also be given the option of a new hearing on this matter.  If A.G. desires a new hearing, the AOJ should schedule a new hearing and provide notice to both parties, informing them of the date and time of the scheduled hearing.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should mail copies of the written transcript of the September 2017 videoconference hearing to both A.R. and G.R.  In the AOJ's letter to A.R., A.R. should be informed of her right to present testimony at a new hearing if she informs the AOJ of her decision to exercise her right to a hearing within 30 days of the date of the AOJ's letter.  If A.R. timely elects a hearing, a hearing should be scheduled and both appellants, and their representatives, if any, will be notified of the date and time of the scheduled hearing.  

2. After the above development is complete, to the extent possible, the AOJ should readjudicate the issues on appeal.  If the requested benefit is not granted, both parties, A.R. and G.R., should be provided with a supplemental statement of the case and be given an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





